Case 3:18-cv-00870-TAD-JPM Document 5 Filed 10/03/18 Page 1 of 3 PageID #: 341

                                                                                                        3
                                                                                                                10/3/18


                             UNITED STATES JUDICIAL PANEL
                                          on                                                  October 03 2018


                              MUL TIDISTRICT L ITIGATION


IN RE: CENTURYLINK SALES PRACTICES
AND SECURITIES LITIGATION                                                               MDL No. 2795


                                        TRANSFER ORDER


        Before the Panel:• Plaintiffs and defendants in three shareholder derivative actions
(Flanders, Ault, and Barbree) move under Panel Rule 7.1 to vacate our orders conditionally
transferring the actions to the District of Minnesota for inclusion in MDL No. 2795. The actions,
which are pending in the Western District of Louisiana, are listed on the attached Schedule A. The
State of Oregon, which is the lead plaintiff in the securities class action in the MDL, opposes the
motions.

        After considering the arguments ofcounsel, we find that Flanders, Ault, and Barbree involve
common questions of fact with the consumer actions transferred to MDL No. 2795, and that transfer
will serve the convenience of the parties and witnesses and promote the just and efficient conduct
of the litigation. The actions in the MDL "share factual questions arising from allegations that
[CenturyLink and its affiliates] ...engaged in a range of deceptive or otherwise improper practices,
such as billing subscribers for telephone lines or services that the subscribers did not request, billing
subscribers higher rates than the rates quoted during sales calls, imposing early termination fees
when subscribers cancelled the services due to the higher-than-quoted rates, charging for periods of
service before the service was connected or products received, and failing to process subscribers'
                                                                   u
service cancellation requests in a timely manner." In re: CentryLink     Residential Customer Billing
Disputes Litig., 280 F. Supp. 3d 1383, 1384(1.P.M.L. 2017). These three actions plainly involve
those same questions. 1 Indeed, the complaints in both Flanders and Ault specifically aver that the
allegations are based, in part, on the pleadings, papers, and any documents filed in the securities
actions earlier transferred to the MDL. See Flanders Comp!.at 1; Ault Comp!. at 1. The complaint
in Barbree likewise contains multiple references to the securities litigation. See Barbree Comp!. ,i
78-102.

        The moving parties' arguments against transfer are unavailing. Plaintiffs' assertion that the
shared factual issues are not complicated is not supported by the record. Plaintiffs' argument that
these actions have strong ties to Louisiana (in that CenturyLink is a Louisiana corporation with its
principal executive offices in Monroe, and the majority ofthe conduct at issue likely occurred there)


   • Judge Charles R. Breyer took no part in the decision of this matter.
   1
     Subsequent to the filing of these three actions, a fourth derivative action was directly filed in
the District of Minnesota, and included in the MDL.
Case 3:18-cv-00870-TAD-JPM Document 5 Filed 10/03/18 Page 2 of 3 PageID #: 342



                                                   -2-

also is unpersuasive. When we centralized this docket in the District of Minnesota, we were "well
aware that CenturyLink and all its affiliates were headquartered in Monroe, Louisiana, and that the
relevant corporate decisions reportedly all had been made in Monroe." See Transfer Order, at 2
(J.P.M.L. Feb. 1, 2018) (ECF No. 101) {transferring securities actions to the MDL over similar
objections).

        Moving defendants' yet-to-be filed motions to dismiss also do not constitute good grounds
for vacatur. The transferee court is fully capable of ruling on those motions. See In re: ClassicStar
Mare Lease Litig., 528 F. Supp. 2d 1345, 1347 (J.P.M.L. 2007) (denying defendant's request that
transfer of action be delayed until transferor court ruled on defendant's motion to dismiss); see also
In re: Bank of N.Y. Mellon Corp. Foreign Exch. Transactions Litig., 857 F. Supp. 2d 1371, 1374
(J.P.M.L. 2012) ( denying plaintiff's request for "an open-ended delay on the transfer of its action
until the issuance of a ruling on a motion to dismiss pending therein"). To the extent that the
motions present novel and difficult issues of Louisiana law (as defendants contend), we note that
those same issues likely will arise in the two related derivative actions recently remanded to
Louisiana state court.2 If the transferee judge deems it advisable, he is free to coordinate his ruling(s)
on the motions to dismiss in the federal derivative actions with those of the Louisiana judge(s)
presiding over the state court actions. In any event, transfer has the benefit of placing all the federal
derivative actions before one judge, rather than leaving three in the Western District of Louisiana
and one in the District of Minnesota.

        IT IS THEREFORE ORDERED that these three actions are transferred to the District of
Minnesota, and, with the consent of that court, assigned to the Honorable Michael J. Davis for
inclusion in the coordinated or consolidated pretrial proceedings.


                                         PANEL ON MULTIDISTRICT LITIGATION




                                                           Sarah S. Vance
                                                                Chair

                                        Marjorie 0. Rendell              Lewis A. Kaplan
                                        Ellen Segal Huvelle              R. David Proctor
                                        Catherine D. Perry




   2
    Pinsly v. Post, No. 18-02002, 4th Judicial District (Ouachita); and Castagna v. Post, No. 18-
02006, 4th Judicial District (Ouachita).
Case 3:18-cv-00870-TAD-JPM Document 5 Filed 10/03/18 Page 3 of 3 PageID #: 343




                                                   18-cv-2833 MJD/KMM
                                                                 18-2834 MJD/KMM
                                                           18-2835 MJD/KMM
